Mr. Justice Thacher
delivered the opinion of the court.
The bank instituted suit upon a promissory note, to which action the defendants below filed a plea of nul tiel corporation, with affidavit, upon which issue was made up. The bank introduced in evidence, a copy of its act of incorporation, together with proof of user under the charter. To this evidence a demurrer was filed by the defendants below, which was overruled by the court, and judgment given for the bank.
The demurrer was properly overruled, since the evidence was proper and sufficient in behalf of the bank under the state of pleadings. Ang. & Ames on Cor. 504, and authorities there cited. ,
Judgment affirmed.